DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 6, 8 and 14 are objected to because of the following informalities:
(claim 1, line 7) “a riser” should be changed to “the riser”.
(claim 1, line 9) “a riser” should be changed to “the riser”.
(claim 1, line 11) “a riser” should be changed to “the riser”.
(claim 6, lines 2-3) “the one or more mud parameter values” should be changed to “the one or more mud parameter values are weighted”.
(claim 8, line 7) “the one or more environmental parameter values” should be changed to “one or more environmental parameter values”.
(claim 8, line 8) “the one or more tension parameter values” should be changed to “one or more tension parameter values”.
(claim 8, line 9) “the one or more mud parameter values” should be changed to “one or more mud parameter values”.
(claim 8, lines 12-13) “the training data” should be changed to “training data”.
(claim 8, line 14) “one or more environmental parameter values” should be changed to “the one or more environmental parameter values”.
(claim 8, line 14) “a riser” should be changed to “the riser”.
(claim 8, line 16) “one or more tension parameter values” should be changed to “the one or more tension parameter values”.
the riser”.
(claim 8, line 18) “one or more mud parameter values” should be changed to “the one or more mud parameter values”.
(claim 8, line 18) “a riser” should be changed to “the riser”.
(claim 14, line 8) “a riser” should be changed to “the riser”.
(claim 14, line 10) “a riser” should be changed to “the riser”.
(claim 14, line 12) “a riser” should be changed to “the riser”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.  The claim(s) recite(s) obtaining training data, obtaining a machine learning algorithm, generating a riser response model by applying the machine learning algorithm to the training data, and storing the riser response model.
The limitation of obtaining training data is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting the method being implemented in a computer system that includes one or more physical computer processors, non-transient electronic storage, and a graphical user interface nothing in the claim element precludes the step from practically being performed in the mind.  For 
This judicial exception is not integrated into a practical application because the claim(s) only recite(s) one additional element of using a computer system to perform the method of obtaining, obtaining, generating and storing.  The computer system in the steps is recited at a high-level of generality, i.e., as a generic processor performing a generic computer function of obtaining training data, obtaining a machine learning algorithm, generating a riser response model by applying the machine learning algorithm to the training data, and storing the riser response model, such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim(s) is/are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to perform the obtaining, obtaining, generating and storing steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim(s) is/are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 14, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cain et al. (2021/0207471).
As concerns claim 1, Cain shows a computer-implemented method (Fig. 1) for predicting physical changes to a wellhead (70) coupled to a riser (20) in an aquatic volume of interest, the method being implemented in a computer system (110) that includes one or more physical computer processors, non-transient electronic storage, and a graphical user interface (paragraph 0025 & 0026), comprising: obtaining, from the non-transient electronic storage, training data, wherein the training data includes (i) environmental data (external vibration), corresponding to the aquatic volume of interest, specifying one or more environmental parameter values affecting the riser in the aquatic volume of interest as a function of time, (ii) tension data (tensile strain), corresponding to the aquatic volume of interest, specifying one or more tension parameter values 
As concerns claim 5, Cain shows wherein one or more environmental parameters corresponding to the environmental parameter data comprise one or more of a current speed in the aquatic volume of interest as a function of time and depth, a current direction in the aquatic volume of interest as a function of time and depth, a wave height in the aquatic volume of interest as a function of time, a wave direction in the aquatic volume of interest as a function of time, a wave period in the aquatic volume of interest as a function of time, and a response amplitude operator for the riser (paragraph 0024).
As concerns claim 6, Cain shows wherein individual ones of the one or more environmental parameter values, the one or more tension parameter values, and the one or more mud parameter values are weighted (paragraph 0025-0031).
As concerns claim 14, Cain shows a system (Fig. 1) for predicting physical changes to a wellhead (70) coupled to a riser (20) in an aquatic volume of interest, the system comprising: non-transient electronic storage (110); a graphical user interface 
As concerns claim 18, Cain shows wherein one or more environmental parameters corresponding to the environmental parameter data comprise one or more of a current speed in the aquatic volume of interest as a function of time and depth, a current direction in the aquatic volume of interest as a function of time and depth, a wave height in the aquatic volume of interest as a function of time, a wave direction in the aquatic volume of interest as a function of time, a wave period in the aquatic volume 
As concerns claim 19, Cain shows wherein individual ones of the one or more environmental parameter values, the one or more tension parameter values, and the one or more mud parameter values are weighted (paragraph 0025-0031).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cain et al. as applied to claims 1 and 14 above, and further in view of LeMonds et al. (9,593,568).
As concerns claims 7 and 20, Cain discloses the claimed invention except for wherein the machine learning algorithm comprises a neural network regression.  LeMonds teaches a system for predicting fatigue in a subsea system using a neural network regression (col 4, ln 46 - col 5, ln 45).  One of ordinary skill in the art before the .
Allowable Subject Matter
Claims 8-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Claims 2-4 and 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679